DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, Claims  1-10, 17, 24, and 26 drawn to a method/apparatus/medium for determining cluster location information for usage in a positioning service
Group II,  Claims 11-16 and 25 drawn to a method/apparatus/medium for determining a location of a cluster and further determining a venue information indicative of an identifier of a venue based on the location of the cluster
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature.
Group I is directed to a method/apparatus/medium for determining cluster location information for usage in a positioning service.  Group I contains the principle technical feature of “determining distances information indicative of at least one estimated distance...” that is exclusive to Group I and not found in Group II.
Group II is directed to a method/apparatus/medium for determining a location of a cluster and further determining a venue information indicative of an identifier of a venue based on the location of the cluster.  This is a principle technical feature is exclusive to Group II and missing from Group I.
During a telephone conversation with Guy R. Gosnell Reg. 34610 on June 13th 2022 a provisional election was made with traverse to prosecute the invention of Group I, Claims 1-10, 17, 24, and 26.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 11-16, and 25 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 17, 24, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 17 recite the limitation “plurality of such clusters” where the phrase “such clusters” is not clear since it is not known which clusters that phrase refers to.  
Claims 2-10, 24 and 26 rejected for depending on claims 1 and 17 and containing the same deficiency. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-10, 17, 24, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (US 20160021494 A1).

Considering Claims 1, 17 and 24
Yang discloses A first method (See fig. 4, fig. 7, [0077], [0081]-]0082], [0094]-[0100]), comprising: 
- determining initial positioning information indicative of a respective location of one or more radio nodes , wherein the initial positioning information is determined based at least partially on one or more fingerprint information comprising one or more radio nodes (Fig. 4, [0077] “..At block 415, the semantic location sensing system(s) 248 may determine common APs by comparing the APs IDs or RSSI measurements or using a set of RSSIs as the location signature (e.g., RSSI fingerprinting) of APs located in a particular room (e.g., room i) between the new wireless scan W and saved wireless scans..”);
- determining distances information indicative of at least one estimated distance between at least two locations of the radio nodes in case the initial positioning information comprises or represents at least two respective locations of the radio nodes ([0056] where room classifiers uses distance between two access points for identifying room based on sensing rssi data [0081]-[0082] Fig. 4, 435-445 running classifiers and “for each distance metric (e.g., Euclidean distance), the semantic location sensing system(s) 248 may compute S statistical values (e.g., average, minimum, etc.) over N.sub.i distance values computed between different wireless scans and all room i reference scans…”); 
Examiner notes limitation is not required by claim due to language “in case”);
 - determining cluster information based on the at least one estimated distance, wherein at least two of the radio nodes being located in vicinity to each other are determined to be comprised by a respective cluster, wherein a plurality of such clusters are determined in case more than one estimated distance is comprised or represented by the distances information (Fig. 4, Fig. 6, [0094]-[0100] method to select trustworthy wireless location devices (e.g., Wi-Fi APs) for semantic location sensing where subsets of Aps selected for each room pair i-j equivalent of plurality of clusters / cluster information; Examiner notes limitation is not required by claim due to language “in case”); and 
- determining cluster location information indicative of a respective location of one or more clusters, wherein a respective cluster is associated with one single area of interest (Fig. 4, [0077] common APs for a particular room [0083]-[0084]), and wherein the cluster location information is to be output for usage in a positioning service (Fig. 4 450-455 [0083]-[0084] report current room location).

Considering Claim 2
Yang discloses wherein the at least one fingerprint information comprises at least one identifier of a respective radio node of the one or more radio nodes, and at least one signal strength information indicative of a received signal strength value with which a signal of the respective radio node is observable ([0022] identifier, RSSI).  

Considering Claim 3
Yang discloses wherein the cluster location information is a part of or being comprised by a radio map ([0024] floor map, wireless measurements identifying room).  

Considering Claim 4

Yang discloses wherein the distances information is determined based on a signal strength information of a respective radio node of the one or more radio nodes ([0022] identifier, RSSI), 
wherein the signal strength information is selected to be the one with the highest received signal strength value ([0101]-[0105] rssi threshold thus APs with highest signal strength), 
wherein a respective distance between this respective radio node and another radio node of the one or more radioAmdt dated: December 29, 2020 nodes is determined based on a path loss formula and the respective signal strength information of the other radio node ([0015]  [0056] Euclidean distance based on RSSI).

Considering Claim 5

Yang discloses determining updated positioning information indicative of updated respective locations of the one or more radio nodes (Fig. 4, [0077] “..At block 415, the semantic location sensing system(s) 248 may determine common APs by comparing the APs IDs or RSSI measurements or using a set of RSSIs as the location signature (e.g., RSSI fingerprinting) of APs located in a particular room (e.g., room i) between the new wireless scan W and saved wireless scans..”) 
wherein the respective locations of the one or more radio nodes are updated based at least partially on the distances information that is determined based at least partially on the initial distances information  (Fig. 4, [0077] “..At block 415, the semantic location sensing system(s) 248 may determine common APs by comparing the APs IDs or RSSI measurements or using a set of RSSIs as the location signature (e.g., RSSI fingerprinting) of APs located in a particular room (e.g., room i) between the new wireless scan W and saved wireless scans..”), 
wherein the distances information is determined based on the updated respective locations of the one or more radio nodes ([0056] where room classifiers uses distance between two access points for identifying room based on sensing rssi data [0081]-[0082] Fig. 4, 435-445).  

Considering Claim 7
Yang discloses wherein the cluster information is determined based at least in part on a hierarchical clustering ([0082] At block 445, the semantic location sensing system(s) 248 may mark each room status as being inside/outside based on a probability value), wherein a pre-defined or defined according to pre-defined rules threshold value is set to represent the minimum distance between two clusters ([0016] various distance thresholds [0083] At block 450, the semantic location sensing system(s) 248 may combine the detection results of an individual room by selecting the room with the highest probability above a predefined confidence threshold).  

Considering Claim 8

Yang discloses wherein the cluster information is determined in an iterative fashion (See Fig. 4 415-445 iterative process).  

Considering Claim 9

Yang discloses wherein a respective location of a respective cluster of the one or more clusters is set to be an average of the respective location of the one or more radio nodes comprised by or being a part of the respective cluster ([0128] ..  The set of wireless data scans may include wireless data scans from one or more first access points located inside the first location and wireless data scans from one or more second access points located outside the first location…. wherein the statistical values include at least one of a minimum value, a maximum value, an average value, a standard deviation or a median value…).  

Considering Claims 10 and 26

Yang discloses mapping the respective location of a respective cluster of the one or more clusters of the cluster location information to a venue information indicative of an identifier of a respective venue located at the respective location of the respective cluster (See Yang Fig. 3 [0055]-[0071] training room classifiers where room equivalent of venue information).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20160021494 A1) in view of Sen US 20170223657 A1.
	
Considering Claim 6
Yang teaches the updated positioning information (Fig. 4, [0077] “..At block 415, the semantic location sensing system(s) 248 may determine common APs by comparing the APs IDs or RSSI measurements or using a set of RSSIs as the location signature (e.g., RSSI fingerprinting) of APs located in a particular room (e.g., room i) between the new wireless scan W and saved wireless scans..”).
Yang does not explicitly disclose the updated positioning information is determined based at least partially on a Gauss-Newton iteration.  
 	Sen teaches the updated positioning information is determined based at least partially on a Gauss-Newton iteration (See Sen [0020] “.. Thus, instead of solving a system of linear equations, a multilateration technique can be used to obtain an estimated location <EL.sub.x, EL.sub.y> such that the sum of ∥ ∥<AP.sub.n,x,AP.sub.n,y>−<EL.sub.x,EL.sub.y>∥−d.sub.n∥ is minimized. One example of such an estimation technique is the Gauss-Newton algorithm..”).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the invention of Yang to include the noted teachings of Sen, in order to  determine the location of a device in an indoor environment (Sen [0001]).
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323. The examiner can normally be reached Monday - Friday 10-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/UMAIR AHSAN/Examiner, Art Unit 2647